1

2

3

4

5

6

7

8
                                UNITED STATES DISTRICT COURT
9
                    EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
10

11

12   PAMELA DENISE PRINGLE,                    Case No.: 2:18-CV-02035-WBS-KJN
13
                  Plaintiff,
14                                             ORDER GRANTING DEFENDANTS’
     vs.                                       MOTION TO APPEAR VIA
15
                                               TELEPHONE FOR HEARING ON
     BRENT CARDALL, COUNTY OF YOLO,            DEFENDANTS’ MOTION TO DISMISS
16
     YOLO COUNTY PROBATION                     AND IMPROPER VENUE
17   DEPARTMENT, ANTHONY PENNELLA,
     SANDY JONES, AMANDA GENTRY,
18   JUDY MESICK, NOEL BARLOW-HUST,
     CINDY McDONALD, MARK ALAN                 Hearing Date: April 22, 2019
19                                             Hearing Time: 1:30 P.M.
     KUBINSKI, ELISA SUE MAGNUSON,
     JOHN DOES 1-20, and JANE DOES 1-20,       Judge: Hon. William B. Shubb
20
     inclusive,                                Place: Courtroom 5, Floor 14
21

22
                  Defendants.
23

24
             IT IS HEREBY ORDERED that:
25

26   /././

27   /././
28


     ORDER GRANTING DEFENDANTS’ MOTION TO APPEAR VIA TELEPHONE FOR
     HEARING ON DEFENDANTS’ MOTION TO DISMISS AND IMPROPER VENUE- 1
1           Defendants’ motion to appear via telephone is GRANTED. Defendants’ counsel is
2    approved to appear via telephone on April 22, 2019 at 1:30 pm or as soon thereafter as the court
3    calls Defendants’ Motion to Dismiss and Improper Venue.
4           The courtroom deputy shall email counsel with instructions on how to participate in the
5    telephone conference call. Counsel shall immediately confirm receipt of said email.
6

7           Dated: April 1, 2019
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER GRANTING DEFENDANTS’ MOTION TO APPEAR VIA TELEPHONE FOR
     HEARING ON DEFENDANTS’ MOTION TO DISMISS AND IMPROPER VENUE- 2
